                                     IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION

               UNITED STATES OF AMERICA                            )
                                                                   )    Case No.: 3:95-CR-5-FDW
                         Plaintiff,                                )
                                                                   )
               v.                                                  )
                                                                   )
               JACKIE McKUBBIN,                                    )    ORDER
                                                                   )
                         Defendant.                                )


                         This matter is before the Court upon the Defendant’s Motion for Reduced Sentence

               under The First Step Act of 2018. The government, through AUSA Amy E. Ray, has

               consented to the requested relief. For the reasons stated in the unopposed motion and the

               government motion in support thereof, the Court will grant the motion.

                         IT IS THEREFORE ORDERED that the Defendant’s sentence be reduced to Time

               Served, plus up to ten (10) days for the BOP to process his release, and that the term of

               supervised release be reduced to six years. All other terms and conditions previously imposed

               will remain the same.

                         IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the

               Defendant, counsel for the Defendant, the United States Attorney, the United States Marshals

               Service, the United States Probation Office, and the United States Bureau of Prisons.

Signed: August 7, 2020




                                                               1

                         Case 3:95-cr-00005-FDW Document 1045 Filed 08/10/20 Page 1 of 1
